Citation Nr: 0938408	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Service connection for a left knee disorder.

2.	Service connection for hearing loss.

3.	Increased rating for post-traumatic stress disorder (PTSD) 
and major depressive disorder.

4.	Increased rating for residual scar, status-post cystic 
lesion removal, left mandible.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1964 to March 1967.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In April 2009, the Board remanded this matter for 
additional development.      

The Board also finds remand appropriate here for a claim of 
total disability based on individual unemployability (TDIU).  
This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009); Office of the General Counsel Precedent 
Opinion (VAOPGCPREC) 6-96 (August 16, 1996); VAOPGCPREC 12-
2001 (July 6, 2001).  


FINDINGS OF FACT

1.	The Veteran's left knee disorder is not related to 
service.  

2.	The Veteran's hearing loss is not related to service.  

3.	Prior to February 7, 2007, the preponderance of the 
medical evidence of record indicated that the Veteran's 
service-connected PTSD was not productive of deficiencies in 
most areas of his life.  

4.	From February 7, 2007, the preponderance of the medical 
evidence of record indicates that the Veteran's service-
connected PTSD has been productive of deficiencies in most 
areas of his life.  

5.	The service-connected scar on the inside of the Veteran's 
mouth is asymptomatic.   


CONCLUSIONS OF LAW

1.	The Veteran's left knee disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  

2.	The Veteran's hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).  

3.	The criteria for an initial rating in excess of 50 
percent, for the Veteran's service-connected PTSD and 
depression, had not been met prior to February 7, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).    

4.	From February 7, 2007, the criteria for a 70 percent 
rating, for the Veteran's service-connected PTSD and 
depression, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).    

5.	The criteria for a compensable rating, for the Veteran's 
service-connected scar, left mandible, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in February 
2006, March 2006, May 2009, and June 2009.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the Veteran of the elements of his claims, and of the 
evidence necessary to substantiate his claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  VA advised the Veteran 
of the respective duties of the VA and of the Veteran in 
obtaining evidence needed to substantiate his claims.  And VA 
requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide full notification to the Veteran prior to 
the June 2006 and January 2007 rating decisions on appeal.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  Nevertheless, the Board 
finds that proceeding with a final decision is appropriate 
here.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  Following 
full notice, VA readjudicated the Veteran's claims in the 
July 2009 Supplemental Statement of the Case of record.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds VA's untimely notice in this matter to be harmless 
error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims to service connection for hearing loss, and for 
his increased rating claims for PTSD and a scar disorder.  

The Board notes that the RO did not provide the Veteran with 
a compensation examination and opinion for his service 
connection claim for a left knee disorder.  See 38 U.S.C.A. § 
5103A.  Nevertheless, the Board finds this acceptable under 
the VCAA given the current state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the Veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in 
substantiating the service connection claim for a left leg 
disorder.  Though a private physician's letter of record 
indicates that the Veteran has a current left knee disorder, 
the record also indicates that the Veteran did not have a 
left knee disorder during service, and that this disorder did 
not manifest until many years following service.  Moreover, 
there is no medical nexus evidence of record that asserts 
that the left knee disorder is related to service.  The 
evidentiary foundation for a medical nexus opinion is 
therefore lacking for this claim.  As such, no reasonable 
possibility exists that medical examination and opinion would 
aid the Veteran in substantiating his claim.  See 38 U.S.C. § 
5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), Duenas and 
McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

III.  The Merits to the Claims for Service Connection

The Veteran claims that hearing loss and a left knee disorder 
are related to his service.  In the June 2006 rating decision 
on appeal, the RO denied his claims.  For the reasons set 
forth below, the Board agrees with that decision.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

In general, direct service connection will be granted where 
the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).    

Certain disorders, to include arthritis, will be presumed to 
have been incurred in or aggravated by service if such a 
disorder manifests to a degree of 10 percent or more within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

        Left Knee Disorder

The medical evidence of record indicates that the Veteran has 
a current left knee disorder.  A letter from the Veteran's 
private physician, dated in October 2007, notes that the 
Veteran has "degenerative arthritis."  Moreover, VA 
treatment records dated as recent as July 2008, refer to left 
knee pain and swelling.  

The Board finds service connection unwarranted here, however.  
The medical evidence indicates that the Veteran did not incur 
a left knee disorder during service, or within the several-
year period following his discharge from service in March 
1967.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Veteran's 
service treatment records are silent for an in-service left 
knee disorder.  The March 1967 separation reports of medical 
history and examination are negative for a left knee 
disorder.  The earliest evidence of record indicating 
treatment for a left knee disorder is found over 40 years 
after service in the October 2007 report noting arthritis.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  And the 
Veteran did not claim service connection for a left knee 
disorder until January 2006, almost 40 years after service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).  

Moreover, the record contains no medical evidence of a nexus 
between the current disability and service.  See Pond, supra.  
In no statement of record is it asserted by a medical 
professional that the Veteran's current disorder relates to 
his service.  

In making this finding the Board notes the October 2007 
letter from the private physician, which the Board finds of 
no probative value on the issue of nexus here.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (the Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  In sum, this opinion states that it "appears" that 
the Veteran's left knee disorder "could be" related to his 
service.  This opinion is of no value because the physician 
has addressed not the issue of probability - crucial in 
claims for service connection which rely on evidence of 
causation or correlation - but the issue of possibility.  
This type of speculation cannot be relied on here therefore.  
38 C.F.R. § 3.303.  The Board notes moreover that the private 
examiner did not establish in the record that he reviewed the 
Veteran's claims file, or that he was otherwise familiar with 
the Veteran's medical history.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Rather, the opinion itself shows that 
the physician relied solely on the Veteran's own reported 
history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based on the recitations of a claimant).  

As such, the Board finds service connection unwarranted for a 
left knee disorder.  

	Hearing Loss

In assessing VA service connection claims for hearing loss, 
the Board must first determine whether the Veteran has a 
hearing disability under VA regulations.  Hearing 
disabilities are determined for VA purposes using criteria 
provided under 38 C.F.R. § 3.385 (2008).  Thereunder, a 
hearing disability will be determined where any of the 
following threshold measures has been found:  where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

The record in this matter shows that the Veteran has a 
hearing disability in his right ear.  An April 2006 VA 
audiology examination report indicated auditory thresholds 
higher than 26 at 500, 1000, and 4000 Hertz.  38 C.F.R. § 
3.385.  

Moreover, the Board will presume that the Veteran experienced 
acoustic trauma as a result of his documented combat service, 
as he indicated he did to the VA examiner.  See 38 U.S.C.A. § 
1154(b).  38 U.S.C.A. § 1154(b) specifically provides that in 
the case of Veterans of combat, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
In this matter, the evidence shows that the Veteran served in 
combat with the enemy in Vietnam.  His DD Form 214 notes the 
Veteran's service in Vietnam, and notes that he was awarded 
the Combat Infantryman Medal.  Moreover, the RO recognized 
the Veteran's combat service in awarding the Veteran service 
connection for PTSD in January 2007.  

Nevertheless, the Board finds service connection unwarranted 
for hearing loss.  The only medical evidence of record to 
comment on the issue of nexus found service and the current 
disorder unrelated.  See Dalton v. Nicholson, 21 Vet. App. 
23, 31 (2007) (38 U.S.C.A. § 1154, which reduces evidentiary 
burden for combat Veterans with respect to evidence of in-
service incurrence of an injury, is not equivalent to a 
statutory presumption that the claimed disorder is service 
connected).  In his April 2006 opinion, the VA examiner 
stated that it was unlikely that the Veteran's service caused 
his current hearing loss.  Rather, the examiner found the 
Veteran's hearing loss to be "conductive loss."  See Pond, 
supra.     

The Board finds this opinion persuasive because it is the 
only medical opinion of record addressing the Veteran's claim 
to nexus, and because it is supported by the objective 
evidence of record.  Though the Veteran was exposed to 
acoustic trauma in service, the Veteran's service treatment 
records do not refer to any treatment for a chronic hearing 
loss disorder.  The March 1967 separation reports of medical 
history and examination are negative for a hearing loss 
disorder.  The earliest medical evidence of record of a 
hearing loss disorder is found in the April 2006 VA audiology 
report, dated almost 40 years after service.  See Maxson, 
supra.  And the Veteran did not claim service connection for 
hearing loss until January 2006, almost 40 years after 
service.  See Shaw, supra.    The evidence clearly and 
convincingly lacks a nexus to service.

III.  The Merits to the Claims for Increased Rating

The Veteran seeks increased ratings for service-connected 
PTSD, and for a service-connected scar.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

The Board will address the Veteran's claims separately below.  

	PTSD

The Veteran filed an original claim for service connection 
for PTSD in January 2006.  In January 2007, the RO granted 
service connection for PTSD, and awarded a 30 percent rating 
effective the date of claim.  The Veteran filed a notice of 
disagreement with the assigned rating.  In the subsequent 
Statement of the Case, the RO increased the assigned rating 
to 50 percent, effective the date of claim in January 2006.  
The Veteran then appealed that assigned rating to the Board.  

In this matter, the Board will evaluate the medical evidence 
to determine whether a higher rating has been warranted at 
any time during the appeal period (i.e., from January 12, 
2006).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim).  
See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

PTSD is rated under (Diagnostic Code) DC 9411 of 38 C.F.R. § 
4.130.  Under that code, ratings of 0, 10, 30, 50, 70, and 
100 percent may be assigned.  As indicated, VA has already 
found a 50 percent rating warranted here from the date of 
claim (i.e., January 2006).  The Board will now determine 
whether a rating in excess of 50 percent (i.e., 70 or 100 
percent) has been warranted since then.     

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The relevant evidence of record in this matter is found in a 
December 2006 VA compensation examination report, and in a 
February 2007 private examination report.  

The December 2006 VA examiner reported the Veteran's 
complaints of depression.  He noted the Veteran as tense, 
restricted, depressed, with sleep impairment, with recurrent 
and intrusive thoughts of combat that causes physiological 
reactions, avoidant behavior, and mild hypervigilence.  But 
the examiner also noted that the Veteran had been married 
since 1988, and that he participates in family and community 
activities.  The examiner described the Veteran as clean, 
groomed neatly, cooperative, attentive, and fully oriented, 
with clear speech, with an unremarkable thought process and 
thought content, with no delusions or hallucinations, with 
intact judgment and sound insight to his problems, with no 
obsessive or ritualistic behavior, no panic attacks, and no 
homicidal or suicidal thoughts, with good impulse control, 
with no violence, and with normal memory.  He noted the 
Veteran as currently employed, moreover.    

The examiner diagnosed the Veteran with PTSD and depression 
intertwined.  He found the Veteran with occasional 
occupational and social impairment due to PTSD, and no 
reduction in reliability and productivity due to such 
symptoms.  In closing, the examiner assigned the Veteran a 
Global Assessment of Functioning (GAF) score of 60, which 
indicates moderate impairment.  Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), 5th edition, published 
by the American Psychiatric Association.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

By contrast, the February 2007 private examiner noted more 
severe symptomatology.  He initially noted that the Veteran 
was well dressed, well groomed, clean, and friendly looking, 
with normal mental activity and logical thinking.  He found 
no evidence of delusions or paranoia, or of psychotic 
symptomatology, and stated that the Veteran had adequate 
coping skills.  And he even found the Veteran fully oriented 
in all spheres, with good insight.  But the private examiner 
also found the Veteran anxious, depressed, angry, 
preoccupied, compulsive, with sleep difficulties, intrusive 
thoughts of Vietnam, flashbacks, a startle response, and with 
a tendency to socially isolate and avoid public places.  He 
noted the Veteran's severe rapid flow of conversation and 
thought, and his variable moods.  He noted the Veteran with a 
low fund of general information, with impaired memory, 
impaired concentration, impaired cognition, and below level 
judgment.  And the examiner attributed the Veteran's poor 
judgment to his alcohol abuse and gambling addiction, both of 
which he found related to impairment resulting from combat-
induced PTSD.      

In his closing remarks, the private examiner rendered a poor 
prognosis, stating that the Veteran's difficulties with 
alcohol "are questionably going to keep the difficulty that 
he has going toward the lower end of a profound psychological 
disturbance."  He then expressed doubt about the Veteran's 
employability due to his problems with concentration and 
attentiveness, and his inability to control his emotions and 
cooperate with others.  He assigned the Veteran a GAF score 
ranging from 55 to 47, which indicates severe impairment.  

Based on this evidence, the Board finds a rating in excess of 
50 percent unwarranted prior to the February 7, 2007 private 
examination.  The evidence dated prior to that date indicates 
that the Veteran experienced mild to moderate symptoms from 
his PTSD.  Indeed, that evidence does not indicate any of the 
symptomatology listed under DC 9411 for a 70 percent 
evaluation.  From February 7, 2007, however, the evidence 
indicates otherwise.  In his report, the private examiner 
noted the Veteran's adverse symptoms, to include his severe 
occupational and social impairment in most areas of his life.  
He noted the Veteran's social isolation from family and 
friends, his abnormal speech pattern, his constant 
depression, and his tendency toward anger.  See 38 C.F.R. 
§ 4.130.  Based on this evidence, the Board finds a 70 
percent evaluation warranted here from February 7, 2007.  

The Board finds, however, a 100 percent rating unwarranted.  
The record does not show the type of cognitive and behavioral 
impairment reserved for such an evaluation - as indicated by 
the medical reports, the Veteran consistently demonstrates 
that he is logical, oriented, coherent, and is not delusional 
or obsessive.  38 C.F.R. § 4.130, DC 9411.    

In sum, the Board finds a 70 percent evaluation warranted for 
PTSD from February 7, 2007.  But the Board finds the 
preponderance of the evidence against any additional claim 
for increase not granted in this decision.  As the 
preponderance of the evidence is against any such claim for 
increase, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.      

	Scar

In a May 1990 rating decision, the RO granted service 
connection for a scar disorder, which resulted from the 
removal of a cyst inside the mouth.  The RO awarded a 
noncompensable evaluation for the disorder.  In January 2006, 
the Veteran claimed entitlement to an increased rating, which 
the RO denied in the June 2006 rating decision on appeal.  

In this decision, the Board will evaluate the medical 
evidence to determine whether an increased rating has been 
warranted at any time during the appeal period, to include 
the one-year period prior to the Veteran's claim for increase 
in January 2006.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings).  See also 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Disabilities of the skin are rated under DCs 7800 to 7805 of 
38 C.F.R. § 4.118.  Under DC 7800, a compensable rating is 
warranted for evidence of disfigurement of the head, face, or 
neck.  Under DC 7801, a 10 percent evaluation is warranted 
where a scar, that is not on the head, face, or neck, is deep 
or limits motion, and is at least 6 square inches in size.  
Under DC 7802, a 10 percent evaluation is warranted where a 
scar, that is not on the head, face, or neck, is superficial, 
does not cause limitation of motion, and is at least 144 
square inches in size.  Under DC 7803, a 10 percent rating is 
warranted for scars that are superficial and unstable.  Under 
DC 7804, a 10 percent rating is warranted for scars that are 
superficial and painful on examination.  Id.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  And under 
DC 7805, other scars are to be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118.  

In this matter, the Board finds a compensable evaluation 
unwarranted for the Veteran's scar.  The only medical 
evidence of record addressing this issue (since January 2005) 
is found in a December 2006 VA compensation examination 
report of record.  The examiner noted that the Veteran 
incurred a scar on the inside of his mouth as a result of a 
cyst removal.  The examiner noted no pain, instability, 
elevation, or depression of a scar, and noted no limitation 
of motion, loss of function, or disfigurement associated with 
a scar.  In fact, the examiner indicated that the scar was so 
asymptomatic that he could not see a scar in the Veteran's 
mouth.  Based on this medical evidence, the Board finds a 
compensable rating unwarranted for the scar.  

The Board also finds unwarranted any additional increase in 
this matter based on an extraschedular basis or on 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The evidence does not indicate that the 
Veteran's scar limits him in any way.  Furthermore, there is 
no medical evidence of record that the Veteran's disabilities 
cause marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitate any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2008).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

The Board has closely reviewed and considered the Veteran's 
statements.  While his statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Service connection for a left knee disorder is denied.  

2.	Service connection for hearing loss is denied.  

3.	Entitlement to an increased rating for PTSD and major 
depressive disorder is denied prior to February 7, 2007.    

4.	From February 7, 2007, a 70 percent rating is granted for 
the Veteran's service-connected PTSD and major depressive 
disorder, subject to regulations governing the payment of 
monetary awards.  

5.	Entitlement to a compensable evaluation for residual scar, 
status-post cystic lesion removal, left mandible, is denied.  


REMAND

In the October 2007 private medical report of record, the 
examiner indicates that the Veteran may be unemployable under 
VA guidelines as a result of his service-connected PTSD and 
depression.  As the Veteran is seeking the maximum rating for 
this disorder, the Board finds adjudication of a TDIU claim 
appropriate here.  

Accordingly, the case is REMANDED for the following action:

The RO should develop an original claim 
for a TDIU for the Veteran, to include 
appropriate VCAA notification and 
assistance.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


